DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 3, 2022.

Applicant's election with traverse of Group I (claims 1-10) in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining all groups in a single.  This is not found persuasive because in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter where the inventions require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 16, it appears the word -- a -- should be inserted before the word “thickness”.  In lines 16-17, the phrase “the peripheral edge of the electrode” should be changed to -- a peripheral edge of the electrode -- since the previous claiming of the peripheral edge is for the through-hole (e.g. lines 14-15 of the claim).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 8, the phrase “the system” is vague.  Is this referring to the “at least one system” or “engine system” or “brake system” or “keyless entry system”?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0059475 (Takagi) in view of U.S. Patent 2014/0285976 (Kobayashi et al).
With regards to claim 1, Takagi discloses an electronic device comprising, as illustrated in Figures 1-15, a physical quantity sensor comprising a physical quantity sensor element 1 (e.g. acceleration sensor) including a substrate 12; a lid 64 joined to the substrate to define a housing space 22,S in an inside (as observed in Figure 3); a physical quantity sensor element piece 100 (e.g. functional element) housed in the housing space and configured to detect a physical quantity (as observed in Figure 3); in the lid, an electrode 93 is provided to extend from an inner wall 91b of a through-hole 90 which pierces through the lid from the housing space to the surface on the opposite side and is sealed by a sealing member 94, to a peripheral edge 91a of the through-hole at the surface on the opposite side (as observed in Figures 3,4); in a sectional view, thickness of a region at the peripheral edge of the electrode is smaller at an opposite side of a side of an opening 91 of the through-hole than the opening side (as observed in Figure 4).  (See, paragraphs [0066] to [0203]).
The only difference between the prior art and the claimed invention is a circuit element bonded to a surface of the lid such that the surface being a surface on an opposite side of a side of the physical quantity sensor element piece via an adhesive material.
Kobayashi discloses a sensing module comprising, as illustrated in Figures 1-9, a physical quantity sensor comprising a physical quantity sensor element 1 (e.g. sensing module) including a substrate 2; a lid 5 joined to the substrate to define a housing space 51 in an inside (as observed in Figure 3); a physical quantity sensor element piece 3 (e.g. functional element) housed in the housing space and configured to detect a physical quantity (as observed in Figure 3); a circuit element 82 bonded to a surface 5b (e.g. top surface in Figure 3) of the lid such that the surface being a surface 5b (e.g. bottom surface in Figure 3) on an opposite side of a side of the physical quantity sensor element piece via an adhesive material 83 (Figure 3; paragraph [0096]).  (See, paragraphs [0037] to [0134]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a circuit element bonded to a surface of the lid such that the surface being a surface on an opposite side of a side of the physical quantity sensor element piece via an adhesive material as suggested by Kobayashi to the system of Takagi so that the circuit element is projected toward the terminal electrodes on the substrate such that wiring lines from the circuit element has the ability to stride over the projection section of the lid, and the wiring lines between the lid and the terminal electrodes on the substrate can be shortened to easily form a wiring shape.  (See, paragraphs [0096],[0097] of Kobayashi).
With regards to claims 2-4, Takagi does not disclose such structural parameters (the thickness of the region at the peripheral edge of the electrode gradually decreases further away from the through-hole; an outer edge of the region at the peripheral edge of the electrode includes an inclined surface; a surface of the region at the peripheral edge of the electrode has a curved surface shape) as in the claims.  However, to have set such structural characteristics and configurations as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, the adhesives between the side face of the through-hole and the sealing member can be improved.
With regards to claim 5, Takagi, modified by Takagi, further discloses a region of the lid overlapping the circuit element includes a formation region of the electrode and a non-formation region of the electrode.
With regards to claim 6, Takagi further discloses the physical quantity is acceleration.  (See, paragraph [0068]).
With regards to claim 7, Takagi further discloses a composite sensor comprising the physical quantity sensor; an angular velocity sensor.  (See, paragraphs [0005],[0201]).
With regards to claim 8, Takagi further discloses an electronic device 1100,1200,1300 comprising the physical quantity sensor; a control section configured to perform control based on a detection signal output from the physical quantity sensor.  (See, paragraphs [0180] to [0195]; Figures 12-14).
With regards to claim 9, Takagi further discloses a vehicle 1500 comprising the physical quantity sensor; a control section configured to perform control based on a detection signal output from the physical quantity sensor; at least one system of an engine system, a brake system, and a keyless entry system; the control section controls the system based on the detection signal.  (See, paragraphs [0196] to [0199]; Figure 15).
With regards to claim 10, Takagi further discloses a traveling supporting system comprising the physical quantity sensor; a control section configured to control at least one of acceleration, braking, and steering based on a detection signal detected by the physical quantity sensor; implementation and non-implementation of automatic driving is switched according to a change of the detection signal from the physical quantity sensor.  (See, paragraph [0200]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly ‘977 and ‘016 Naruse; ‘921,‘701 and ‘596 Takizawa, are related to physical quantity sensor including a lid with a through-hole, a sealing member, an electrode, and circuit element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861